Name: Commission Regulation (EC) No 932/2000 of 4 May 2000 reducing the Community withdrawal compensation for cauliflowers, peaches and nectarines for the 2000/01 marketing year as a result of overruns of the intervention thresholds fixed for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32000R0932Commission Regulation (EC) No 932/2000 of 4 May 2000 reducing the Community withdrawal compensation for cauliflowers, peaches and nectarines for the 2000/01 marketing year as a result of overruns of the intervention thresholds fixed for the 1999/2000 marketing year Official Journal L 108 , 05/05/2000 P. 0008 - 0008Commission Regulation (EC) No 932/2000of 4 May 2000reducing the Community withdrawal compensation for cauliflowers, peaches and nectarines for the 2000/01 marketing year as a result of overruns of the intervention thresholds fixed for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 27(1) and (2) thereof,Whereas:(1) Commission Regulation (EC) No 1097/1999(3) fixes the intervention thresholds for the 1999/2000 marketing year at 112300 tonnes for cauliflowers, 254700 tonnes for peaches and 83700 tonnes for nectarines. Under Article 3 of that Regulation, if the quantity of cauliflowers, peaches or nectarines withdrawn in the period between 1 March 1999 and 28 February 2000 exceeds the threshold fixed, the Community withdrawal compensation laid down in Annex V to Regulation (EC) No 2200/96 for the 2000/01 marketing year is to be reduced in proportion to the size of the overrun based on the production used to calculate the relevant threshold.(2) The information supplied by the Member States indicates that 170502 tonnes of cauliflowers, 314722 tonnes of peaches and 214443 tonnes of nectarines were withdrawn in the 1999/2000 marketing year.(3) Consequently, the Community withdrawal compensation set by Regulation (EC) No 2200/96 for the 2000/01 marketing year must be reduced by 2,59 % for cauliflowers, 2,36 % for peaches and 15,62 % for nectarines.(4) Article 3 of Regulation (EC) No 1097/1999 lays down that the consequences of an overrun of the threshold are to apply in the following marketing year. The reduction in the Community withdrawal compensation for cauliflowers, peaches and nectarines should therefore apply in the 2000/01 marketing year.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Community withdrawal compensation for the 2000/01 marketing year shall be:- EUR 7,73 per 100 kilograms net for cauliflowers,- EUR 12,16 per 100 kilograms net for peaches,- EUR 12,47 per 100 kilograms net for nectarines.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 133, 28.5.1999, p. 23.